DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 2, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude et al. (US 8407818 B2) (“VanDerWoude”), in view of Reaux (US 8261375 B1).
With respect to claim 12, VanDerWoude discloses a multi-layer visor system for a personal protection system comprising a base film layer – element 146 – and a first removable film layer coupled to an outer-facing surface of the base film layer – element 150 (abstr., col. 9, lines 35-67, Fig. 15), the first removable film layer formed of polyester, such as a polyester sold under a trademark “Mylar” which is known in the art as a thermoplastic film (col. 10, lines 28-33).  VanDerWoude does not specify the base film layer is formed from the same material as the first removable film layer, that is from a thermoplastic polyester.
Reaux discloses a multi-layer visor system comprising a base film layer and a first removable film layer, wherein the base film layer comprises “polyester, “Mylar”,”  film sold under a trademark “Mylar” known in the art as a thermoplastic polyester film (abstr., col. 2, lines 24-38, col. 3, lines 9-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the base film layer of VanDerWoude comprising thermoplastic polyester as base film layers comprising thermoplastic polyester are known in the art of visors.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
 Regarding the recitation “wherein the base film layer and the first removable film layer are coextruded”, the claim defines the product by how the product is made, thus, claim 12 is a product-by-process claim.  For purposes of examination, product-by-
Regarding claim 13, VanDerWoude and Reaux teach the system of claim 12. VanDerWoude discloses a system wherein the base film layer defines a perimeter and the first removable film layer defines a perimeter, wherein the perimeter of the first removable film layer is contained completely within the perimeter of the base film layer (col. 9, lines 52-67, Fig. 15).
As to claim 14, VanDerWoude and Reaux teach the system of claim 12.  VanDerWoude discloses a system wherein the outer-facing surface of the base film layer is sterile as the base film layer is sterile (col. 10, lines 5-7).
With respect to claim 15, VanDerWoude and Reaux teach the system of claim 12.   Reaux discloses a system wherein the base film layer comprises polyester (abstr., col. 2, lines 24-38, col. 3, lines 9-20).  
With respect to claim 16, VanDerWoude and Reaux teach the system of claim 12.  VanDerWoude discloses a system wherein the first removable film layer comprises polyester (col. 10, lines 30-31).
Regarding claim 19, VanDerWoude and Reaux teach the system of claim 12.  VanDerWoude teaches a system wherein the first removable film layer includes a tab (col. 10, lines 19-26).
Regarding claim 20, VanDerWoude and Reaux disclose the system of claim 12. VanDerWoude discloses a system wherein the first removable film layer comprises a transparent viewing portion and a tab portion (col. 9, lines 64-65, col. 10, lines 19-27).  VanDerWoude is silent with respect to the tab portion being colored, however, design changes are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 21, VanDerWaude and Reaux teach the system of claim 12.  VanDerWoude teaches a system comprising a second removable film layer releasably coupled to an outer-facing surface of the first removable layer (col. 9, lines 52-56, Fig. 15).  Regarding the recitation “wherein the first removable film layer and the second removable film layer are coextruded”, the claim defines the product by how the product is made, thus, claim 21 is a product by process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  VanDerWoude discloses that the removable film layers are attached directly to the base film layer (col. 10, lines 16-17.  In the instant case the recited steps imply the structure of claim 21.  The reference teaches the structure.
Regarding claim 22, VanDerWoude and Reaux disclose the system of claim 21.  VanDerWoude discloses a system wherein the base film layer defines a perimeter and the second removable film layer defines a perimeter, wherein the perimeter of the second removable film layer is contained completely within the perimeter of the base film layer (col. 9, lines 52-67, col. 10, lines 16-25, Fig. 15).
As to claim 23, VanDerWoude and Reaux disclose the system of claim 21.  VanDerWoude discloses a system wherein the first removable film layer is sterile, thus, an outer-facing of the first removable film layer is sterile (col. 10, lines 7-9).
With respect to claim 24, VanDerWoude and Reaux disclose the system of claim 21.  VanDerWoude discloses a system wherein the second removable film layer comprised polyester (col. 10, lines 30-31).
Regarding claim 25, VanDerWoude and Reaux disclose the system of claim 21.  VanDerWoude discloses a system wherein the second removable film layer includes a tab (col. 10, lines 19-26).
As to claim 26, VanDerWaude and Reaux teach the system of claim 25.   VanDerWoude discloses a system wherein the first removable film layer includes a tab and the tab of the first removable film layer is visually distinct from the tab of the second removable film layer (10, lines 19-26, Fig. 15).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude in view of Reaux, and further in view of Wilson et al. (US 10427385 B1) (“Wilson”).
With respect to claim 17, VanDerWoude and Reaux teach the system of laim 12.  VanDerWoude discloses an anti-reflective coating applied to the base film layer (col. 9, lines 38-39), but is silent with respect to the coating being applied specifically to an inner-facing surface of the base film layer.  Wilson discloses an optical system wherein an anti-reflective coating is applied to an inner-facing surface of the base film layer for protection (abstr., col. 4, lines 6-19).  It would have been obvious to one of ordinary skill .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude in view of Reaux, and further in view of Wilson et al. (US 2017/0071792 A1) (“Wilson”).
With respect to claim 18, VanDerWoude and Reaux disclose the system of claim 12.  VanDerWoude and Reaux are silent with respect to a protective film releasably coupled to an inner-facing surface of the base film layer.  Wilson discloses a visor comprising a protective film releasably coupled to an inner-facing surface of the base film layer (abstr., 0050).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a protective film releasably coupled to an inner-facing surface of the base film layer of VanDerWoude for protection.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude in view of Reaux, and further in view of Bird et al. (US 3872516).
With respect to claim 27, VanDerWoude and Reaux teach the system of claim 12.  VanDerWoude teaches a system wherein the surgical hood and the multi-layer visor system are sterile (col. 10, lines 9-11), but is silent with respect to the surgical hood comprising a nonwoven fabric material.  Bird discloses a surgical hood comprising a nonwoven fabric material (abstr., col. 1, lines 55-66).  It would have been obvious to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 28, VanDerWoude and Reaux teach the visor system of claim 12.  VanDerWoude teaches a surgical gown comprising an integrated surgical hood (claim 10, line 12), wherein the surgical gown, the integrated surgical hood and the multi-layer visor system are sterile (col. 10, lines 7-11).  The reference is silent with respect to the surgical hood comprising a nonwoven fabric material.  Bird discloses a surgical hood comprising a nonwoven fabric material (abstr., col. 1, lines 55-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the surgical hood of VanDerWoude of a nonwoven fabric material, as such a material is known in the art of surgical hoods.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude, in view of Reaux, and further in view of Stackhouse et al. (US 5253642) (“Stackhouse”) and Bird et al. (US 3872516).
VanDerWoude and Reaux teach the system of claim 12.  VanDerWoude is silent with respect to a system including a separate surgical gown.  Stackhouse discloses a personal protection system including a surgical gown and a separate surgical hood (abstr., col. 3, lines 20-24).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a system including a surgical gown and a separate surgical hood as such system is known in the art of personal protection systems.  VanDerWoude discloses the hood being sterilized and a gown being sterilized separately (col. 10, lines 7-11), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to sterilize the personal protection system, as it is known in the art to sterilize surgical gowns and hoods.  Regarding the system being ethylene gas sterilized in a single package, the claim defines the product by how the product is made, thus, claim 29 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).   In the instant case the recited steps imply the structure of claim 29.  The references teach the structure.
The references are silent with respect to the surgical hood comprising a nonwoven fabric material.  Bird discloses a surgical hood comprising a nonwoven fabric material (abstr., col. 1, lines 55-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the surgical hood of VanDerWoude of a nonwoven fabric material, as such a material is known in the art of surgical hoods.  It has been held to select a known material based on its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments filed on Feb. 2, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 14 has been withdrawn.
The Applicant argued VanDerWoude and Reaux fail to disclose that the base film layer and the first removable film layer are formed from the same material, wherein the same material is a thermoplastic material.  The Examiner notes VanDerWoude discloses the first removable film layer formed of thermoplastic polyester – polyester film sold under trademark “Mylar” is known in the art as a thermoplastic polyester (col. 10, lines 28-33).  Reaux discloses a multi-layer visor system comprising a base film layer and a first removable film layer, wherein the base film layer comprises polyester or “Mylar”, film sold under the trademark “Mylar” known in the art as a film comprising thermoplastic polyester (abstr., col. 2, lines 24-38, col. 3, lines 9-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the base film layer of VanDerWoude comprising thermoplastic polyester, as base film layers comprising polyester are known in the art of visors.  Thus, combination of VanDerWoude and Reaux discloses a multi-layer visor system wherein the base film layer and the first removable layer are formed from the same material, wherein the same material is a thermoplastic material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783